
	

113 S191 IS: Regulatory Responsibility for our Economy Act of 2013
U.S. Senate
2013-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 191
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2013
			Mr. Roberts (for
			 himself, Mr. Portman,
			 Mr. Coats, Ms.
			 Ayotte, Mr. Grassley,
			 Mr. Paul, Mr.
			 Johanns, Mr. Johnson of
			 Wisconsin, Mr. Graham,
			 Mr. Sessions, Mr. Crapo, Mr.
			 Wicker, Mr. Moran,
			 Mr. Chambliss, Mr. Isakson, Mr.
			 Burr, Mr. Toomey,
			 Mr. Inhofe, Mr.
			 Risch, Mr. McCain,
			 Mr. McConnell, Mr. Hoeven, Mr.
			 Cochran, Mr. Alexander,
			 Mr. Boozman, Mrs. Fischer, Mr.
			 Enzi, Mr. Thune,
			 Mr. Hatch, Mr.
			 Barrasso, Mr. Blunt,
			 Mr. Corker, Mr.
			 Rubio, Ms. Collins, and
			 Mr. Flake) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To codify and modify regulatory requirements of Federal
		  agencies. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Regulatory Responsibility for our
			 Economy Act of 2013.
		2.DefinitionsIn this Act—
			(1)the term
			 agency means any authority of the United States that is—
				(A)an agency as
			 defined under section 3502(1) of title 44, United States Code; and
				(B)shall include an
			 independent regulatory agency as defined under section 3502(5) of title 44,
			 United States Code;
				(2)the term
			 regulation—
				(A)means an agency
			 statement of general applicability and future effect, which the agency intends
			 to have the force and effect of law, that is designed to implement, interpret,
			 or prescribe law or policy or to describe the procedure or practice
			 requirements of an agency; and
				(B)shall not
			 include—
					(i)regulations
			 issued in accordance with the formal rulemaking provisions of sections 556 and
			 557 of title 5, United States Code;
					(ii)regulations that
			 pertain to a military or foreign affairs function of the United States, other
			 than procurement regulations and regulations involving the import or export of
			 non-defense articles and services; or
					(iii)regulations
			 that are limited to agency organization, management, or personnel
			 matters;
					(3)the term
			 regulatory action means any substantive action by an agency
			 (normally published in the Federal Register) that promulgates or is expected to
			 lead to the promulgation of a final regulation, including notices of inquiry,
			 advance notices of proposed rulemaking, and notices of proposed rulemaking;
			 and
			(4)the term
			 significant regulatory action means any regulatory action that is
			 likely to result in a regulation that may—
				(A)have an annual
			 effect on the economy of $100,000,000 or more or adversely affect in a material
			 way the economy, a sector of the economy, productivity, competition, jobs, the
			 environment, public health or safety, or State, local, or tribal governments or
			 communities;
				(B)create a serious
			 inconsistency or otherwise interfere with an action taken or planned by another
			 agency;
				(C)materially alter
			 the budgetary impact of entitlements, grants, user fees, or loan programs or
			 the rights and obligation of recipients thereof;
				(D)add to the
			 national debt; or
				(E)raise novel legal
			 or policy issues arising out of legal mandates, the President's priorities, or
			 the principles set forth in this Act.
				3.Agency
			 requirements
			(a)Federal
			 regulatory systemThe Federal regulatory system shall—
				(1)protect the
			 public health, welfare, safety, and the environment of the United States,
			 especially those promoting economic growth, innovation, competitiveness, and
			 job creation;
				(2)be based on the
			 best available science and information;
				(3)allow for public
			 participation and an open exchange of ideas;
				(4)promote
			 predictability and reduce uncertainty, including adherence to a clearly
			 articulated timeline for the release of regulatory documents at all stages of
			 the regulatory process;
				(5)identify and use
			 the best, most innovative, and least burdensome tools for achieving regulatory
			 ends;
				(6)take into account
			 benefits and costs, both quantitative and qualitative;
				(7)ensure that
			 regulations are accessible, consistent, written in plain language, and easy to
			 understand; and
				(8)measure, and seek
			 to improve, the actual results of regulatory requirements.
				(b)RequirementsEach
			 agency shall—
				(1)propose or adopt
			 a regulation only upon a reasoned determination that the benefits of the
			 regulation justify the costs of the regulation to the extent permitted by
			 law;
				(2)tailor
			 regulations of the agency to impose the least burden on society, consistent
			 with obtaining regulatory objectives, taking into account, among other things,
			 the costs of cumulative regulations;
				(3)select, in
			 choosing among alternative regulatory approaches, those approaches that
			 maximize net benefits, including potential economic, environmental, public
			 health and safety, and other advantages, distributive impacts, and
			 equity;
				(4)specify
			 performance objectives, rather than specifying the behavior or manner of
			 compliance that regulated entities are required to adopt;
				(5)identify and
			 assess available alternatives to direct regulation, including providing
			 economic incentives to encourage the desired behavior, such as user fees or
			 marketable permits, or providing information upon which choices can be made by
			 the public; and
				(6)use the best
			 available techniques to quantify anticipated present and future benefits and
			 costs.
				4.Public
			 participation
			(a)In
			 generalRegulations shall
			 be—
				(1)adopted through a process that involves
			 public participation; and
				(2)based, to the extent consistent with law,
			 on the open exchange of information and perspectives among State, local, and
			 tribal officials, experts in relevant disciplines, affected stakeholders in the
			 private sector, and the public as a whole.
				(b)Opportunity To
			 participateEach agency shall—
				(1)provide the
			 public with an opportunity to participate in the regulatory process;
				(2)as authorized by
			 law, afford the public a meaningful opportunity to comment through the Internet
			 on any proposed regulation, with a comment period that shall begin on the date
			 on which the proposed regulation is published in the Federal Register and be
			 not less than 60 days, unless the relevant regulation is designated by the
			 Administrator of the Office of Information and Regulatory Affairs to be an
			 emergency rule;
				(3)provide, for both
			 proposed and final rules, timely online access to the rulemaking docket on
			 regulations.gov, including relevant scientific and technical findings, in an
			 open format that can be easily searched and downloaded; and
				(4)for proposed
			 rules, provide access to include, to the extent permitted by law, an
			 opportunity for public comment on all pertinent parts of the rulemaking docket,
			 including relevant scientific and technical findings.
				(c)Seeking
			 affected partiesBefore issuing a notice of proposed rulemaking,
			 each agency shall, where appropriate, seek the views of those who are likely to
			 be affected, including those who are likely to benefit from and those who are
			 potentially subject to such rulemaking.
			(d)Delay of
			 implementation
				(1)In
			 generalAn agency shall delay implementation of an interim final
			 rule until final disposition of a challenge is entered by a court in the United
			 States, if—
					(A)the agency
			 excepted the rule from notice and public procedure under section 553(b)(B) of
			 title 5, United States Code; and
					(B)the agency
			 exception of the rule described under paragraph (1) is challenged in a court in
			 the United States.
					(2)Length of
			 delayIf implementation of an interim final rule is delayed under
			 paragraph (1), the delay shall continue until a final disposition of the
			 challenge is entered by the court.
				5.Integration and
			 innovation
			(a)FindingsCongress
			 finds that—
				(1)some sectors and
			 industries face a significant number of regulatory requirements, some of which
			 may be redundant, inconsistent, or overlapping; and
				(2)greater
			 coordination across agencies should reduce these requirements, thus reducing
			 costs and simplifying and harmonizing rules.
				(b)Promotion of
			 innovationIn developing regulatory actions and identifying
			 appropriate approaches, each agency shall—
				(1)promote
			 coordination, simplification, and harmonization; and
				(2)identify means to
			 achieve regulatory goals that are designed to promote innovation.
				6.Flexible
			 approaches
			(a)In
			 generalEach agency shall
			 identify and consider regulatory approaches that reduce burdens, especially
			 economic burdens, and maintain flexibility and freedom of choice for the
			 public.
			(b)ContentsThe approaches described under subsection
			 (a) shall include warnings, appropriate default rules, disclosure requirements,
			 and the provision of information to the public in a form that is clear and
			 intelligible.
			7.ScienceEach agency shall ensure the objectivity of
			 any scientific and technological information and processes used to support the
			 regulatory actions of the agency.
		8.Retrospective
			 analyses of existing rules
			(a)Retrospective
			 analyses
				(1)In
			 generalTo facilitate the
			 periodic review of existing significant regulatory actions, agencies shall
			 consider how best to promote retrospective analysis of rules that may be
			 outmoded, ineffective, insufficient, or excessively burdensome, and to modify,
			 streamline, expand, or repeal such regulations in accordance with what has been
			 learned.
				(2)AgreementOnce
			 every 5 years, each agency may enter into an agreement with a qualified private
			 organization to conduct the retrospective analysis described in paragraph (1)
			 of the agency.
				(3)Publication
			 onlineAny retrospective
			 analyses conducted under this subsection, including supporting data, shall be
			 published online.
				(b)Agency
			 plans
				(1)Plan
					(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, each agency shall develop and submit to the appropriate congressional
			 committees a preliminary plan for reviewing significant regulatory actions
			 issued by the agency, consistent with law, under which the agency shall review
			 its existing significant regulatory actions once every 5 years to determine
			 whether such regulations should be modified, streamlined, expanded, or repealed
			 so as to make the regulatory program of the agency more effective or less
			 burdensome in achieving the regulatory objectives.
					(B)RepealIf
			 the plan described in subparagraph (A) includes suggestions for needed repeals
			 a timeline for such repeals shall also be included in the plan.
					(2)ReportUpon
			 completion of a review under a plan submitted under paragraph (1), each agency
			 shall submit to the appropriate congressional committees a report that—
					(A)describes the
			 outcome of the review, including which regulations were modified, streamlined,
			 expanded, or repealed;
					(B)describes the
			 reasons for the modifications, streamlining, expansions, or repeals described
			 in subparagraph (A); and
					(C)in any case where
			 an agency did not take action, describes the reasons why the agency did not
			 take action to modify, streamline, expand, or repeal any significant regulatory
			 actions.
					9.Judicial
			 reviewAny person may file a
			 petition for judicial review of any agency action required under this Act
			 within the United States Court of Appeals for the District of Columbia Circuit
			 or for the circuit in which such person resides or in which such person's
			 principal place of business is located. Courts of appeals of the United States
			 shall have exclusive jurisdiction of any action to obtain judicial review
			 (other than in an enforcement proceeding) of such an action if any district
			 court of the United States would have had jurisdiction of such action but for
			 this section.
		
